Hanna, J.
Miller sued David C. and Benjamin F. Middleton on a note which he averred they executed to one *538Meyers, who assigned the same to plaintiff without indorse-meat in writing.
2). Studabaker and W. M.arch, for the appellant.
L. M. Ninde and 22 W. Puckett, for the appellee.
The record shows that a demurrer was sustained to the complaint. The demurrer assigned for cause that the complaint did not state facts sufficient, nor make Meyers a defendant. The record does not show for which cause the demurrer was sustained.
The case was continued for several successive terms of the Court, after which, upon a rule being taken, one of the defendants answered, issues were formed, and a trial was had, which resulted in a verdict and judgment for the plaintiff.
The proceedings were all erroneous after the demurrer was sustained; that is, the Court had no power to order or compel an answer to a complaint which had been declared imperfect, and such as should not be answered, whilst the record made by that ruling remained in force and unchanged by any further action of the Court.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c.